 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOHN TURNER,                                           Case No.: 2:17-cv-02042-APG-CWH

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 CLARK COUNTY DETENTION CENTER,
   et al.,
 7
           Defendants
 8

 9         I previously ordered plaintiff John Turner to file a fourth amended complaint on or before

10 January 31, 2019. ECF No. 61. Turner did not do so. Given that he has had three prior attempts

11 at pleading plausible claims against the defendants and could not do so, I dismiss this case with

12 prejudice.

13         IT IS THEREFORE ORDERED that this case is dismissed with prejudice. The clerk of

14 court is instructed to enter judgment in favor of the remaining defendants and against plaintiff

15 John Turner.

16         DATED this 6th day of February, 2019.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
